Citation Nr: 1754975	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for reflex sympathetic dystrophy syndrome (RSD), right upper extremity.

2. Entitlement to service connection for reflex sympathetic dystrophy syndrome (RSD), left upper extremity.

3. Entitlement to service connection for reflex sympathetic dystrophy syndrome (RSD), right lower extremity.

4. Entitlement to service connection for reflex sympathetic dystrophy syndrome (RSD), left lower extremity.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously remanded these matters in October 2015 and June 2016.

The Board notes that following issuance of the most recent supplemental statement of the case for the matters on appeal, and prior to retransfer of the record to the Board, additional evidence was associated with the record.  In this decision, however, the Board is granting the benefits sought on appeal and thus the Veteran is not prejudiced.

The Board finds there has been substantial compliance with its October 2015 and June 2016 remand directives.


FINDINGS OF FACT

1.  The Veteran's reflex sympathetic dystrophy syndrome (RSD), right upper extremity is etiologically related to service.

2.  The Veteran's reflex sympathetic dystrophy syndrome (RSD), left upper extremity is etiologically related to service.

3.  The Veteran's reflex sympathetic dystrophy syndrome (RSD), right lower extremity is etiologically related to service.

4.  The Veteran's reflex sympathetic dystrophy syndrome (RSD), left lower extremity is etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for reflex sympathetic dystrophy syndrome (RSD), right upper extremity are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for reflex sympathetic dystrophy syndrome (RSD), left upper extremity are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for reflex sympathetic dystrophy syndrome (RSD), right lower extremity are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
 
4.  The criteria for service connection for reflex sympathetic dystrophy syndrome (RSD), left lower extremity are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his wife competently and credibly report that he began having knee problems following an in-service altercation and that he has reflex sympathetic dystrophy syndrome of his four extremities related to that in-service trauma.

The service treatment records confirm that the Veteran sustained trauma in a fight and the Veteran and his wife report that he had knee problems since service that required surgery shortly after his discharge from active duty.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the physician who conducted the July 2016 VA examination reported that reflex sympathetic dystrophy syndrome is commonly triggered by surgical procedures, here the Veteran's knee surgery, in the susceptible individuals as is reflected in the Veteran's medical records.  Here in light of the Veteran's in-service knee trauma from a documented fight in October 1968 and the VA examiner's opinion linking reflex sympathetic dystrophy syndrome to the impact of his knee surgery, the Board finds that reflex sympathetic dystrophy syndrome of the right upper extremity, left upper extremity, right lower extremity and left lower extremity is warranted.


ORDER

Service connection for reflex sympathetic dystrophy syndrome, right upper extremity is granted.

Service connection for reflex sympathetic dystrophy syndrome, left upper extremity is granted.

Service connection for reflex sympathetic dystrophy syndrome, right lower extremity is granted.

Service connection for reflex sympathetic dystrophy syndrome, left lower extremity is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


